Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 11/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 partly recites “displaying in the playing area an icon indicative of a collection state of the second multimedia information as being collected” (emphasis added). It is unclear 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. (US 20140068691 A1) in view of Friedlander et al. (US 2013014248 A1) and further in view of Amento et al. (US 20090007200 A1).
	Regarding claim 1, Gao teaches an interaction information processing method, comprising: 
	receiving, by a first terminal logged in with a first account, an information collection operation while playing first multimedia information; in response to receipt of the information collection operation, pausing playing the first multimedia information at a progress timestamp (as when a first terminal/user, e.g., user A, logged in with his/her account, pauses a program to generate comment content at a corresponding time point during watching the program – see 0072 and 0134); and
	while having the playing of the first multimedia information paused, collecting, by the first terminal, second multimedia information (e.g., comment content), the second multimedia information including at least one of audio information and video information comment content comprising at least audio and/or video content); and sending, by the first terminal, the second multimedia information to a service platform, wherein the server platform sends the first multimedia information, to a second terminal logged in with a second account (distributing the 
	Gao lacks to teach the claimed “while the playing of the first multimedia information is being paused and the second multimedia information is being collected, displaying in a playing area an icon indicative of information collection, the playing area being an area the first multimedia information is played in”. Friedlander discloses displaying an icon 565 indicative of comment collecting, e.g., recording of sound for comment, with a video content 505 being paused in window 550. See FIG. 5B and 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by having the features of while the playing of the first multimedia information is being paused and the second multimedia information is being collected, displaying in a playing area an icon indicative of information collection, the playing area being an area the first multimedia information is played in as disclosed or taught by Friedlander to provide ease of collecting user comment without missing any of the main program.  
	Gao and Friedlander lack to teach inserting the second multimedia information into a video content of the first multimedia information at the progress timestamp to generate updated first multimedia information, and sending the updated first multimedia information to the second terminal. Amento teaches sending video content with data corresponding to a comment inserted at a particular portion of the video content corresponding to the comment to the designated set top box device. For instance, a server identifies that a comment was submitted at 19:35 of the video content and inserts data corresponding to the comment into the video content at the same time. The data corresponding to the comment may be inserted into the video content before the video content is requested by the designated set top device or while the video content is being 
	Gao in view of Friedlander and Amento further teaches that wherein while playing of the updated first multimedia information at the second terminal reaches the progress timestamp, the second multimedia information of the updated first multimedia information is automatically played while the first multimedia information of the updated first multimedia information is being paused (during playing the program at the second terminal/user, e.., user B, the comment content generated by the first user is automatically played at the certain time point in the program corresponding the comment time while the program is paused – see Gao: 0156 and 0160; providing the data of comment inserted into the video content – see Amento: 0056), and playing of the first multimedia information of the first multimedia information automatically continues after playing of the second multimedia information is completed (automatically continue playing the program after playing the comment content – see Gao: 0160).
	Regarding claim 3, Gao in view of Friedlander and Amento further teaches sending identification information of the first account playing the first multimedia information to the service platform (sending an user identifier associated with the first terminal/user to the server), the identification information of the first account is used for the service platform to determine the second account to which the second multimedia information is to be sent, and the first account and the second account being accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment - see Gao: 0072, 0111, and 0134; Amento: 0013, 0033, 0061 and 0064).

	Regarding claim 6, Gao in view of Friedlander and Amento further teaches that wherein the attribute information comprises at least one of playing duration information of the second multimedia information and account information of the first account (e.g., indicating user name who generated the comment, e.g., user identifier – see Gao: 0224-0225 and 0235; see Amento: 0013, 0033, 0061 and 0064).
	Regarding claim 7, Gao in view of Friedlander and Amento further teaches that wherein the second account and the first account are accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment. See Gao: 0072, 0111, and 0134; Amento: 0013, 0033, 0061 and 0064).
	Regarding claim 8, Gao teaches an interaction information processing method, applied to a service platform, comprising: 
	receiving second multimedia information (e.g., comment content) associated with first multimedia information (e.g., a program) from a first terminal (first terminal/end user, e.g., user A), the second multimedia information including at least one of audio information and video information (comment content comprising at least audio and/or video content), wherein the second multimedia information is collected by the first terminal while playing of the first multimedia information arrives at a progress timestamp (obtaining the comment content at a 
	sending the first multimedia information and the second multimedia information   to a second terminal logged in with a second account (distributing the program with comment content generated by the first terminal/user from a server to a second terminal/user, e.g., user B logged in with his/her account, who has permission to view the comment content during playing the program after the first terminal/end user has uploaded the comment content to the server – see 0072, 0128, 0129, 0134 and 0156).
	Gao lacks to teach the claimed “an icon indicative of information collection is displayed in a playing area while the playing of the first multimedia information is being paused and the second multimedia information is being collected, the playing area being an area the first multimedia information is played in”. Friedlander discloses displaying an icon 565 indicative of comment collecting, e.g., recording of sound for comment, with a video content 505 being paused in window 550. See FIG. 5B and 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by having the feature of an icon indicative of information collection is displayed in a playing area while the playing of the first multimedia information is being paused and the second multimedia information is being collected, the playing area being an area the first multimedia information is played in as disclosed or taught by Friedlander to provide ease of collecting user comment without missing any of the main program.  
	Gao and Friedlander lack to teach inserting the second multimedia information into a video content of the first multimedia information at the progress timestamp to generate updated first multimedia information, and sending the updated first multimedia information to the second terminal. Amento teaches sending video content with data corresponding to a comment inserted 
	Gao in view of Friedlander and Amento further teaches that wherein while playing of the updated first multimedia information at the second terminal reaches the progress timestamp, the second multimedia information of the updated first multimedia information is automatically played while the first multimedia information of the updated first multimedia information is being paused (during playing the program at the second terminal/user, e.., user B, the comment content generated by the first user is automatically played at the certain time point in the program corresponding the comment time while the program is paused – see Gao: 0156 and 0160; providing the data of comment inserted into the video content – see Amento: 0056), and playing of the first multimedia information of the first multimedia information automatically continues after playing of the second multimedia information is completed (automatically continue playing the program after playing the comment content – see Gao: 0160).
	Regarding claim 9, Gao in view of Friedlander and Amento further teaches receiving identification information of a first account associated with the first terminal corresponding to the second multimedia information (obtaining user identifier/information of first account associated with first terminal/user); querying a social relationship of the first account based on the 
	Regarding claim 10, see rejection of claim 8.
	Regarding claim 11, Gao in view of Friedlander and Amento further teaches sending identification information of the first account playing the first multimedia information to the service platform (sending an user identifier associated with the first terminal/user to the server), the identification information of the first account is used for the service platform to determine the second account to which the second multimedia information is to be sent, and the first account and the second account being accounts that have a social relationship (for example, the first user specifies one or more users associated with the first user to view the comment - see Gao: 0072, 0111, and 0134; Amento: 0013, 0033, 0061 and 0064).
	Regarding claim 12, see rejection of claim 8.
	Regarding claim 13, see rejection of claim 5.
	Regarding claim 14, see rejection of claim 6.
	Regarding claim 15, see rejection of claim 7.
	Regarding claim 16, see rejection of claim 8.
	Regarding claim 17, see rejection of claim 9.
Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20140068691 A1) in view of Friedlander et al. (US 2013014248 A1) and Amento et al. (US 20090007200 A1) and further in view of Barsook et al. (US 20090249223 A1).
Regarding claims 18 and 20 -22, Gao teaches collecting comment information during watching a program. For instance, the user wants to publish a comment, the user can record an audio or video comment while playing of the program in an area is being paused. See 0072. However, Gao lacks to teach the features of displaying an identifier identifying the first multimedia information in a playing area; collecting the second multimedia information through a press-n-hold input button located on the first terminal; the playing area is situated above a playing progress bar, and the press-n-hold information input button is situated below the playing progress bar; and the first and the second multimedia information in each played in full screen at the second terminal. Barsook teaches displaying an identifier identifying the first multimedia information in a playing area, e.g., “Television Show” in FIG. 6; collecting the second multimedia information through a press-n-hold input button located on the first terminal, e.g., the user at the first user device may generate an audio comment by recording his/her voice via a tool within “sound” tab in the user interface as shown in FIG. 19; the playing area is situated above a playing progress bar, and the press-n-hold information input button is situated below the playing progress bar; and the first and the second multimedia information in each played in full screen at the second terminal, e.g., at the second terminal such as user B, the program is displayed on a screen normally, and the comment content is displayed on the screen instead of the playing program at a moment as the program is being paused. See FIGs. 6-8, 11, and 19; 0041, 0047, 0048, and 0057. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gao, Friedlander and Amento by including the features of displaying an identifier identifying the first multimedia information in a playing area; collecting the second multimedia information through a press-n-hold input button located on the first terminal; the playing area is situated above a playing progress bar, and the press-n-hold information input .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20140068691 A1) in view of Friedlander et al. (US 2013014248 A1) and Amento et al. (US 20090007200 A1) and further in view of Mandalia et al. (US 20150089372 A1).
	Gao as modified by Amento teaches displaying avatar as an icon indicating status and/or expression of a user with the video content being played in the playing area. See Amento: FIG. 5. Both fail to teach the icon indicative of a collection state of the second multimedia information as being collected. Mandalia teaches presenting an icon or a status indicator indicating a comment being collected, e.g., typing a message. See 0021 and 0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gao, Friedlander and Amento by including the icon indicative of a collection state of the second multimedia information as being collected as taught by Mandalia to enhance user experiences in social media environment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421